Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1. 	Claims 1, 31, 33-49 are pending. 
	This application is a 371 of PCT/US19/16684 02/05/2019, which claims benefit of 62/626,188 02/05/2018.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/626,188  fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The 62/626,188 application is drawn solely to the first embodiment of claim 34, where the compounds have a silane in the ring and no other compounds are disclosed.  
The second proviso in claim 1 is not found in the original filing and as such the instant claims 1, 31, 37, are afforded the priority date of August 5, 2020, the date of the preliminary amendment introducing this proviso.  Claims 33-36, 38-47 are afforded the date of February 5, 2019
Response to Restriction Election
2.	Applicant’s election of group I and the species

    PNG
    media_image1.png
    134
    145
    media_image1.png
    Greyscale

in the reply filed on March 7, 2022 is acknowledged.  This is a species of claim 1 where y is 0, x is 1, R3 is Ph, T is CRaRb, Ra/Rb are H, the dashed line is a bond, G, U, V, W are CR4 where each R4 is H,  Z is C=O, and A is an olefin.  No statement was made by applicants’ representative to state which claims read on the elected species, however the examiner has determined that claims 1, 31, 33-47 read on the elected species.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claim 48, which does not read on the elected species is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 31, 37, are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation:

    PNG
    media_image2.png
    272
    629
    media_image2.png
    Greyscale

The structural relationships of the claimed “carbon atoms adjacent to N” is unclear since it is unclear what constitutes “adjacent” as this is not a chemical term. It is also unclear which nitrogen atom is referred to since at least for formula I there are at least 3 with an optional fourth when UVW and G are considered.  The relationship of the phrase “the compound or salt thereof is not” to the preceding phrases is also unclear since this is the only place where mention of fused phenyl rings is made, i.e. the phrase is limited to an exclusionary condition based upon a positive definition that only appears in the exclusion.  With regard to the last proviso it is unclear if all of the definitions after “when ֱ ֱ  ֱ     is a single bond” are tied to the single bond or if all the conditions before x is 2 are conditions required for an x value. 
4.	Claims 1, 31, 37, 39-45 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The carbon atom represented by T is CRaRb, however when the dative bond to this carbon is a double bond, the carbon has 5 bonds which is not a chemical possibility.  No other definition of T is given with a single carbon atom.
5.	Claims 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 38, the phrase "Q is a counterion, optional Cl" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or merely exemplary of the counterion.  See MPEP § 2173.05(d). It could be that “or” was the intended operator, although counterion is generic to Cl double inclusion is not impermissible.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 31, 37, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The second proviso does not appear in the claims as originally filed and is new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 31, 33, 37, 39-40, 45-46 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Garcia WO 2018191747 A1.  On page 49 the compound RARI-049 is disclosed:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

This is a compound of claim 1 where y is 0, R3 is phenyl, A is an olefin, T is CRaRb, Ra and Rb are H or absent (?), x is 1; G, U, V W are all CH; Z is CH2, the dative bond is a double bond.  The indole of RARI-049 is the indole of the 3rd embodiment of claim 45 and the compound RARI-049 is listed as the first compound in claim 46.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 31, 33, 37, is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann US 7,320,993 (cited on the IDS) in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Biederman discloses a number of example compounds in Table 1 that treat tumors and autoimmune diseases.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The R1 and R2 groups are generally H and the k is usually 0. A is typically an olefin or alkyl group of 1-4 carbons. The compounds 203-204 above have the isoquinoline ring which is a ring where y is 1 and the dative bond between the T and the carbon is a single bond and T is CRaRb. 
B)	Ascertaining the differences between the prior art and the claims at issue.
At least where Z is methylene, and the central ring is isoquinoline or the provisoed dibenzoazepine, the instant claims embrace compounds that differ by a methylene group i.e. alkyl homolog, depending upon the chain length x variable.  The compound 235 is specifically disclaimed, however the claims embrace most any variant of the provisoed compound.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  Homologs have long been known to exhibit similar properties as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a homologous series is greater the nearer they stand to one another on such a list that is, the less they differ in chemical composition.

Analogs differing only in a single methylene in an alkyl chain, are prima facie obvious, and require no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.
If one simply looks at the broader disclosure of Bieddermann, homologous groups were used in the D group. Routinely alkyl groups of 3, 4, 5, and 6 methylenes were used to attached the heteroaryl Z.  For example compound 222 has a 5 carbon liner, compound 224 a 4 carbon chain and compound 228 a 6 carbon chain. Other examples can be given.  In the generic description, chains of 3-8 carbons are listed on column 26 lines 6-9 as D values.
9.	Claims 1, 31, 33, 37, 39, 42-44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO 2017160116 A (cited on the IDS, English equivalent is US 11,078,195) in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Kim teaches compounds with a 4 carbon linker with various central rings including indoline, tetrahydrosioquinoline and others at column 17: 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

These compounds have the same utility as the claimed compounds for treating nicotinamide phosphoribosyltransferase diseases.
Some examples are given including those with a 3 carbon linker:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

This is an indoline compound.  According to Table 7 on column 69 the compound had anticancer activity. 
B)	Ascertaining the differences between the prior art and the claims at issue.
At least where Z is methylene, and the central ring is indoline or other saturated benzofused nitrogen heterocycle and R3 is H, the instant claims embrace compounds that differ by a methylene group i.e. alkyl homolog, depending upon the chain length x variable.  
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  Homologs have long been known to exhibit similar properties as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a homologous series is greater the nearer they stand to one another on such a list that is, the less they differ in chemical composition.

Analogs differing only in a single methylene in an alkyl chain, are prima facie obvious, and require no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625